 1   THOMAS J. LINCOLN, ESQ.
     Nevada Bar No. 5699
 2   LOREN YOUNG, ESQ.
     Nevada Bar No. 7567
 3   LINCOLN, GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
 4   3960 Howard Hughes Parkway
     Suite 200
 5   Las Vegas, Nevada 89169
     Telephone: (702) 257-1997
 6   Facsimile: (702) 257-2203
     lyoung@lgclawoffice.com
 7
     Attorneys for Defendant,
 8   HUSSMANN CORPORATION

 9

10                                  UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12

13   TRAVELERS PROPERTY CASUALTY                                CASE NO: 3:15-cv-00351-LRH-VPC
     COMPANY OF AMERICA, a Connecticut
14   Corporation as Subrogee of PACIFIC CHEESE
     CO., INC. and LAKE VALLEY PROPERTIES,
15   LLC,
                                                                STIPULATION AND ORDER FOR
16          Plaintiffs,                                         DISMISSAL, WITH PREJUDICE

17
     v.
18

19   ADVANCED COIL TECHNOLOGY, LLC a
     Minnesota limited liability company; PHOENIX
20   HOLDINGS OF OWATONNA, INC., a
     Minnesota corporation; HUSSMANN
21   CORPORATION, a Missouri corporation,
     individually and as successor in interest to Krack
22   Corporation; BRIGGS ELECTRIC, INC., a
     California Corporation; RAY HEATING
23   PRODUCTS, INC. dba RHP MECHANICAL
     SYSTEMS, a Nevada Corporation,
24
            Defendants.
25
     ___________________________________________
26
     HUSSMANN CORPORATION, a Missouri
27   corporation,

28          Cross-Claimant,




                                                          -1-
 1   v.

 2
     ADVANCED COIL TECHNOLOGY, LLC, a
 3   Minnesota limited liability company; PHOENIX
     HOLDINGS OF OWATONNA, INC., a Minnesota
 4   corporation; BRIGGS ELECTRIC, INC., a
     California Corporation; RAY HEATING
 5   PRODUCTS, INC. dba RHP MECHANICAL
     SYSTEMS, a Nevada Corporation, and ZOES 1-
 6   20, inclusive,

 7          Cross-Defendants.

 8   __________________________________________

 9   BRIGGS ELECTRIC, INC.,

10          Cross-Claimant,

11   v.

12
     ADVANCED COIL TECHNOLOGY, LLC, a
13   Minnesota limited liability company; PHOENIX
     HOLDINGS OF OWATONNA, INC., a Minnesota
14   corporation; HUSSMAN CORPORATION, a
     Missouri corporation, individually and as successor in
15   interest to Krack Corporation; and RAY HEATING
     PRODUCTS, INC. dba RHP MECHANICAL
16   SYSTEMS, a Nevada Corporation,

17           Cross-Defendants.

18   __________________________________________

19   RAY HEATING PRODUCTS, INC. dba RHP
     MECHANICAL SYSTEMS,
20
              Cross-Claimant,
21
     v.
22
     ADVANCED COIL TECHNOLOGY, LLC, a
23   Minnesota limited liability company; PHOENIX
     HOLDINGS OF OWATONNA, INC., a Minnesota
24   corporation; HUSSMAN CORPORATION, a
     Missouri corporation, individually and as successor in
25   interest to Krack Corporation; BRIGGS ELECTRIC,
     INC., a California Corporation,
26
             Cross-Defendants.
27

28

                                                          -2-
 1             IT IS HEREBY STIPULATED by and between the Parties, Plaintiff, TRAVELERS

 2   PROPERTY CASUALTY COMPANY OF AMERICA AS SUBROGEE OF PACIFIC CHEESE

 3   CO., INC. and LAKE VALLEY PROPERTIES, LLC, by and through its attorneys of record,

 4   KEVIN P. SMITH, ESQ. of the law firm LAW OFFICES OF ROBERT A. STUTMAN, P.C. and

 5   ROBERT P. MOUGIN, ESQ. of the law firm KRING & CHUNG, LLP, and Defendant,

 6   HUSSMANN CORPORATION, by and through its attorney of record, LOREN S. YOUNG, ESQ.

 7   of the law firm LINCOLN, GUSTAFSON & CERCOS, LLP, that Plaintiff’s Complaint, Amended

 8   Complaint, Second Amended Complaint, Third Amended Complaint, and Fourth Amended

 9   Complaint are hereby dismissed pursuant to FRCP 41(a)(2), with prejudice, with each party to bear

10   their own attorney’s fees and costs.

11             Additionally, pursuant to FRCP 41(a)(2), the parties hereby agree and stipulate that the Court

12   retains jurisdiction over the settlement contract for purposes of enforcement of a dismissal-producing

13   settlement agreement. See Kokkonen v. Guardian Life Ins. Co. of Am., 114 S. Ct. 1673, 1677, 511

14   U.S. 375, 381-382, 128 L. Ed. 2d 391, 398 (1994).          The parties hereto agree, stipulate and are so

15   ordered to comply with the terms of the settlement agreement reached in front of Mediator Floyd

16   Hale as a condition of dismissal and further agree and stipulate that the Court retains jurisdiction

17   over the dismissal and settlement for purposes of enforcement. See Kokkonen, 114 S. Ct. 1673, 1677

18   (1994).

19   DATED this 18th day of April, 2019.                      DATED this 18th day of April, 2019.
20   STUTMAN LAW                                              LINCOLN, GUSTAFSON & CERCOS, LLP
21
     ___/s/ Kevin P. Smith________________                    ____/s/ Loren S. Young__________________
22   KEVIN P. SMITH, ESQ.                                     LOREN S. YOUNG, ESQ.
     Admitted Pro Hac Vice                                    Nevada Bar No. 7567
23   500 Office Center Dr., Ste. 301                          3960 Howard Hughes Parkway, Suite 200
     Fort Washington, PA 19034                                Las Vegas, NV 89169
24   Attorneys for Plaintiff, TRAVELERS                       Attorneys for Defendant,
     PROPERTY CASUALTY COMPANY                                HUSSMANN CORPORATION
25   OF AMERICA AS SUBROGEE OF
     PACIFIC CHEESE CO., INC. and LAKE
26   VALLEY PROPERTIES, LLC
27   ///
28   ///

                                                        -3-
     KRING & CHUNG, LLP
 1
     ___/s/ Robert P. Mougin_______________
 2   ROBERT P. MOUGIN, ESQ.
     Nevada Bar No. 7104
 3   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
 4   Attorneys for Plaintiff
 5
                                                                                 ORDER
 6
                                       IT IS SO ORDERED that Plaintiff’s Complaint, Amended Complaint, Second
 7
     Amended Complaint, Third Amended Complaint, and Fourth Amended Complaint are hereby
 8
     dismissed pursuant to FRCP 41(a)(2), with prejudice, with each party to bear their own attorney’s
 9
     fees and costs.
10
                      Additionally, pursuant to FRCP 41(a)(2), the Court retains jurisdiction over the settlement
11
     contract for purposes of enforcement of a dismissal-producing settlement agreement. See Kokkonen
12
     v. Guardian Life Ins. Co. of Am., 114 S. Ct. 1673, 1677, 511 U.S. 375, 381-382, 128 L. Ed. 2d 391,
13
     398 (1994).
14                               22ndday of _______________,
                      DATED this ___         April           2019.
15

16
                                                                                        ____________________________________
17                                                                                      U.S. DISTRICT COURT JUDGE
18
     Submitted by:
19
     LINCOLN, GUSTAFSON & CERCOS LLP
20

21   ____/s/___Loren S. Young_________________
     LOREN S. YOUNG, ESQ.
22   Nevada Bar No. 7567
     3960 Howard Hughes Parkway, Suite 200
23   Las Vegas, NV 89169-5968
     Attorneys for Defendant,
24   HUSSMANN CORPORATION
25   v:\p-t\pacificcheese_krack\atty notes\drafts\pldgs\20190408_sodw_bjp.docx




26
27

28

                                                                                  -4-
